DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Catelli et al. (20140134318) in view of Lelieveld et al. (6231908).
Catelli teaches a method for producing a purée from a food product, comprising the following steps:
- refining the food product up to obtaining a purée (par. 0028, 0032, par. 0073); 
- de-activating the enzymes by heating the purée (par. 0035), in order to prevent oxidation of the purée (par. 0035); the step of de-activating the enzymes comprising the step of passing an electric current through the purée of a first ohmic heater (par. 0043 last 4 lines; par. 0074); the step of de-activating the enzymes comprising a step of recirculating a part of the puree from downstream to upstream of the first ohmic heater by means of a recycling system (par. 0039; recycling circuit ref. 61; par. 0077 valve 76 open with recirculation), for pre-heating the purée in inlet into the first ohmic heater (par. 0043 last 4 lines; par. 0075); 
Characterized in that it comprises the step of heating to temperatures encompassing sterilizing temperatures of the purée following the step of de-activating the enzymes (par. 0036), by heating the purée by passing an electric current through the purée (par. 0044 single unit comprising multiple heaters par. 0047), the step of de-activating the enzymes takes place in said first ohmic heater (par. 0035) and the second heating step in a second ohmic heater (par. 0044, 0047) between the first and the second ohmic heater (par. 0045, 0077) said part of the puree being collected using the recycling system (par. 0045, 0077).
Catelli teaches methods of heating flowable food products for the purpose of treating including by passing electric current through the product (ohmic heating; par. 0047) in a continuous manner and thus one of ordinary skill in the art would have been motivated to look to the art of ohmic heating of food products in a continuous manner as taught by Lelieveld.
Lelieveld teaches methods of passing electric current through flowing food products by passing the food product between pairwise electrodes (col. 3 lines 37-40) for its art recognized purpose of thorough inactivation of microorganisms during a continuous treatment (col. 1 lines 64-65)
Though silent to the electric current taught (par. 0047) being applied between electrodes, since Catelli teaches passing electric current through the food product and since Lelieveld teaches a same passing of electric current through a food product for treating.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach an apparatus which achieves the desired outcome as taught by Catelli, such as in the instant case achieving heating of the food product in a continuous manner by passing the food product between pairwise electrodes as taught by Lelieveld to achieve the purpose of ohmic heating as taught by Catelli.
Catelli teaches passing through the food product through the heating chamber, where the heating chamber comprise either multiple passing of heating or passing through a single unit which comprises a plurality of heaters (par. 0075).  Thus since both teach heat treatment using a same ohmic heating, since Catelli teaches the multiple heating including sterilization temperatures (par. 0036).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the second taught step of heating as taught by Catelli being a step of sterilizing the purée following the step of de- activating the enzymes, since Lelieveld teaches the heating for the purpose of thorough inactivation of microorganisms as is known and desirable with respect to perishable food and achieving a desired stepwise heating as taught by Catelli in first and second ohmic heater (par. 0044, 0047, 0075).
Alternativley, since Catelli teaches a first heating unit along a path including re-circulation (par. 0045, 0074), since Catelli teaches substituting one heater for that of another including the heater comprising means for ohmic heating of the product (par. 0074) and since Catelli teaches the heater system comprising more than one heater including teaching a third heater for conveying electric current through the puree.  It would have been obvious to one of ordinary skill in the art to substitute one heating means prior to recycling with that of an ohmic heater as taught by Catelli for its art recognized purpose of achieving the deactivating of enzymes by heat.
Though silent to the electric current taught (par. 0047) being applied between electrodes, since Catelli teaches passing electric current through the food product and since Lelieveld teaches a same passing of electric current through a food product for treating.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach an apparatus which achieves the desired outcome as taught by Catelli, such as in the instant case achieving heating of the food product in a continuous manner by passing the food product between pairwise electrodes as taught by Lelieveld to achieve the purpose of ohmic heating as taught by Catelli.
Catelli teaches passing through the food product through the heating chamber, where the heating chamber comprise either multiple passing of heating or passing through a single unit which comprises a plurality of heaters (par. 0075).  Thus since both teach heat treatment using a same ohmic heating, since Catelli teaches the multiple heating including sterilization temperatures (par. 0036).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the second taught step of heating as taught by Catelli being a step of sterilizing the purée following the step of de- activating the enzymes, since Lelieveld teaches the heating for the purpose of thorough inactivation of microorganisms as is known and desirable with respect to perishable food and achieving a desired stepwise heating as taught by Catelli in first and second ohmic heater (par. 0044, 0047, 0075).
With respect to claim 12, the step of refining the purée takes place in at least a first and a second refiner (par. 0056), the second refiner (fig. 1 ref. 44 relative flow par. 5) being located downstream of the first refiner (fig. 1 ref. 44 relative flow par. 5) and upstream of the first ohmic heater (fig. 1 ref. 60), no refining of the purée taking place downstream of the first ohmic heater (fig. 1 ref. 60).
With respect to claims 13 and 14, the first heater determines a first heating up to a de-activation temperature of lower than or equal to 100°C (par. 0036), where “determines” is open and taken with respect to determines a predefined temperature.  Though silent to the second heater determining heating up to a sterilization temperature to enable sterilization, the sterilization temperature being higher than the de-activation temperature, Catelli teaches multiple heating units in addition teaching heating for deactivating enzymes at a temperature of less than 100C.  Thus since both teach more than heat treatment using a same ohmic heating, since Catelli teaches the multiple heating including sterilization temperatures (par. 0036).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the second taught step of heating as taught by Catelli being a step of sterilizing the purée following the step of de- activating the enzymes, since Lelieveld teaches the heating for the purpose of thorough inactivation of microorganisms as is known and desirable with respect to perishable food and achieving a desired stepwise heating as taught by Catelli in first and second ohmic heater (par. 0044, 0047, 0075).
With respect to claim 19, the step of refining the product to obtain a puree is implemented by refining means (par. 0028, 0030), the recycling system returns the purée into a tank located downstream of refining means (fig. 1 ref. 70; par. 0034).  Though silent to the tank ref. 70 being non-pressurized, Catelli is silent to whether the tank is pressurized or not, in addition to recognizing flow to the mixing tank ref. 70 by gravity (par. 0034).  Thus since there are only two ways to provide the puree from the mixing zone to the recycling circuit, either by gravity or forced.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the tank ref. 70 of Catelli being non-pressurized thus providing the puree by gravity and more specifically providing the puree from ref. 70 by gravity to the moving means ref. 63 outside of the tank for achieving the desired moving of the puree along the recycling circuit as taught by Catelli (par. 0073).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Catelli et al. (20140134318) in view of Lelieveld et al. (6231908) and Polny (5562024).
Catelli teaches methods of heating flowable food products for the purpose of treating including by passing electric current through the product (ohmic heating; par. 0047) in a continuous manner and thus one of ordinary skill in the art would have been motivated to look to the art of electro-heating of food products in a continuous manner as taught by Polny.
Polny teaches electroheating of a wide variety of foods (col. 9 lines 55-57) by electroheating using electrodes for its purpose of sterilization of the liquid food therein (col. 9 lines 1-5).  Polny further teaches process steps after the treatment, including maintaining the temperature of the food by means of a maintaining system (col. 10 lines 45-48) located downstream of a sterilizing station in which the step of sterilizing takes place, cooling by means of a cooling system (col. 10 lines 56-57, line 62), the cooling system (7) being located downstream of the temperature maintaining system (col. 10 lines 45-61), packaging the food (col. 10 lines 57-58; packager) by means of a filler (col. 11 lines 46-62; lines 60 “filling”) located downstream of the cooling system, and recycling the food upstream when the temperature thereof is not sufficient by means of a diverter valve located downstream of the sterilizing station (col. 10 lines 45-61).
Though silent to packaging steps, Catelli teaches the heat treated product extracted from the recycling circuit and thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach post processing steps including packaging thus providing the treated food for its intended purpose of consumption.
More specifically since both teach heating the food prior to extracting including sterilizing temperature.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach maintaining the temperature of the food by means of a maintaining system as taught by Polny (col. 10 lines 45-48) located downstream of a sterilizing station in which the step of sterilizing takes place thus providing a period of time the food is maintained at the heated temperature to complete treatment relative Federal Regulations as taught by Polny (col. 10 lines 45-48).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach cooling by means of a cooling system (col. 10 lines 56-57, line 62), the cooling system (7) being located downstream of the temperature maintaining system (col. 10 lines 45-61) as taught by Polny thus providing its art recognized purpose and advantage of reducing the temperature of the food stuff such that the organoleptic properties are not effected due to excessive heating of the food which is detrimental to the food as taught by Polny (col. 62-67).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach packaging the food (col. 10 lines 57-58; packager) by means of a filler (col. 11 lines 46-62; lines 60 “filling”) located downstream of the cooling system thus providing the food for its intended purpose of consumption and a means for transporting the liquid food, i.e. a package as is known in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach recycling the food upstream when the temperature thereof is not sufficient by means of a diverter valve located downstream of the sterilizing station (col. 10 lines 45-61) as taught by Polny thus precluding packaging of a product which has not attained the level of heating to achieve the desired sterilization and providing such for re-heating relative the recycling circuit as taught by Catelli such that the food is further heated ensuring the desired level of minimum temperature to ensure the sterilized food.

Response to Arguments
	With respect to applicants urging Catelli is silent to multiple ohmic heaters. Importantly Catelli recognizes substituting one heater for that of another including the heater comprising means for ohmic heating of the product (par. 0074).  Since Catelli teaches a first heating unit along a path including re-circulation (par. 0045, 0074), since Catelli teaches substituting one heater for that of another including the heater comprising means for ohmic heating of the product (par. 0074) and since Catelli teaches the heater system comprising more than one heater including teaching a third heater for conveying electric current through the puree.  It would have been obvious to one of ordinary skill in the art to substitute one heating means prior to recycling with that of an ohmic heater as taught by Catelli for its art recognized purpose of achieving the deactivating of enzymes by heat.
	With respect to applicants urging Catelli is limited to multiple heaters in a single unit such that the recycling cannot be between a first and second heater.  Applicant is urged to par. 0077 which teaches the first heater along a recycling circuit, where par. 0078 and 0079 teaches subsequent heaters including for conveying electric current through the product.
	With respect to applicants urging of better technical control due to multiple different heating steps, importantly Catelli teaches both multiple heating steps and more specifically heating to temperatures which encompass sterilization temperatures (par. 0036).
	With respect to applicants urging directed to Lelieveld, Lelieveld is relied to teach passing electric current through flowing food products by passing the food product between pairwise electrodes (col. 3 lines 37-40) for its art recognized purpose of thorough inactivation of microorganisms during a continuous treatment (col. 1 lines 64-65).  
Though silent to the electric current taught (par. 0047) being applied between electrodes, since Catelli teaches passing electric current through the food product and since Lelieveld teaches a same passing of electric current through a food product for treating.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach an apparatus which achieves the desired outcome as taught by Catelli, such as in the instant case achieving heating of the food product in a continuous manner by passing the food product between pairwise electrodes as taught by Lelieveld to achieve the purpose of ohmic heating as taught by Catelli.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792